                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FARADAY'S INC.,                                    Case No. 19-cv-03839-DMR
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.

                                  10     SPARTAN WEAR INC.,
                                  11                    Defendant.

                                  12          On July 2, 2019, Plaintiff Faraday’s Inc. filed a complaint and an application to proceed in
Northern District of California
 United States District Court




                                  13   forma pauperis (“IFP”). [Docket Nos. 1, 2.] The case was filed by Antonio Matos, who does not

                                  14   appear to be a lawyer, and who purports to represent Faraday’s Inc. The financial affidavit filed in

                                  15   support of the IFP appears to list Matos’s personal financial information. [Docket No. 2.]

                                  16          There are two problems with Plaintiff’s filings. First, an artificial entity like a corporation

                                  17   must be represented by a licensed attorney. Civil Local Rule 3-9(b) (“A corporation, unincorporated

                                  18   association, partnership or other such entity may appear only through a member of the bar of this

                                  19   Court.”); see also Guifu Li v. A Perfect Day Franchise, Inc., No. 10-cv-01189-LHK, 2012 WL

                                  20   2236752, at *4 (N.D. Cal. June 15, 2012) (“[W]hile pro se litigants can represent themselves, they

                                  21   cannot represent corporations, companies or other artificial entities.”) Here, Matos is attempting to
                                       represent Faraday’s Inc., a corporation. Nothing in the complaint indicates that Matos is an attorney,
                                  22
                                       that he is licensed to practice before this court, or that he is representing Faraday’s Inc. in his
                                  23
                                       capacity as an attorney. Accordingly, Matos may not represent Faraday’s Inc. No other person
                                  24
                                       claims to be counsel of record for Faraday’s Inc. Therefore, Plaintiff’s claims may not proceed
                                  25
                                       because as a corporation, Plaintiff can only go forward if it is represented by qualified counsel.
                                  26
                                              The second problem is that the IFP statute, 28 U.S.C. § 1915 only applies to natural persons.
                                  27
                                       Rowland v. California Mens Colony, Unit II Men's Advisory Council, 506 U.S. 194, 198-207 (1993)
                                  28
                                   1   (refusing to extend the language of the IFP statute to artificial entities). Accordingly, corporations

                                   2   and other artificial entities like Plaintiff may not apply for a fee reduction under section 1915.

                                   3          Based on the foregoing, Plaintiff is ordered to respond in writing to explain why this case

                                   4   should not be dismissed for failure to comply with Local Rule 3-9(b) and section 1915. Plaintiff’s

                                   5   response is due by July 26, 2019.
                                                                                                           ISTRIC
                                   6                                                                  TES D      TC
                                                                                                    TA




                                                                                                                           O
                                                                                               S
                                   7




                                                                                                                            U
                                                                                              ED




                                                                                                                             RT
                                                                                                                   DERED




                                                                                          UNIT
                                              IT IS SO ORDERED.
                                   8                                                                       O OR
                                                                                                   IT IS S
                                       Dated: July 10, 2019




                                                                                                                                   R NIA
                                   9

                                  10
                                                                                                                aM . Ryu
                                                                                         ______________________________________


                                                                                          NO
                                                                                                        D o n n
                                                                                                Judge
                                                                                                       Donna  M. Ryu




                                                                                                                                   FO
                                                                                              RT
                                  11                                                           United States Magistrate Judge




                                                                                                                               LI
                                                                                                   ER
                                                                                               H




                                                                                                                           A
                                  12
                                                                                                        N                      C
                                                                                                                          OF
Northern District of California




                                                                                                            D IS T IC T
 United States District Court




                                  13                                                                              R

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
